 



EXHIBIT 10.1
POWELL SUPPLY AGREEMENT
     This Powell Supply Agreement (the “Agreement”) is made and entered into
this 7th day of August, 2006 (the “Effective Date”) by and between General
Electric Company (“GE”), a New York corporation on behalf of and for the benefit
of its GE Consumer & Industrial and GE Energy business components (GE Consumer &
Industrial, together with its Affiliates, is referred to herein as “Buyer”), and
Powell Industries, Inc., a Delaware corporation (hereinafter called “Seller,”
together with Buyer referred to as the “Parties” and each individually as a
“Party”). GE Energy is entering into this Agreement solely for the limited
purposes of agreeing to be bound by the provisions of Section 2.14 and Articles
15, 21, 24, 25, 26, 27 and 29, and shall be deemed to be a Party or the Buyer
for purposes of the obligations set forth in those sections or articles only
and, further, shall be deemed a third party beneficiary with respect to all of
Buyer’s rights and Seller’s obligations hereunder.
Recitals
     Seller and Buyer have entered into that certain Asset Purchase Agreement
(the “Purchase Agreement”) with an effective date of even date herewith pursuant
to which Seller is acquiring Buyer’s business in the MV Market (as defined
below), including certain assets related to such business, from Buyer (the
“Acquisition”).
     In connection with this Agreement and the Purchase Agreement, Seller and
Buyer have entered into that certain Purchase Agreement together with certain
ancillary agreements, including a GE Supply Agreement (the “GE Supply
Agreement”) and Transition Services Agreement (the “Transition Services
Agreement” and collectively with the Purchase Agreement and the GE Supply
Agreement, the “Transaction Agreements”).
     As a condition precedent to the execution and delivery of the Transaction
Agreements and the consummation of the Acquisition, Seller and Buyer have agreed
to enter into this Agreement.
     NOW, THEREFORE, in consideration of the mutual premises, covenants and
agreements set forth herein, the parties agree as follows:
ARTICLE 1
DEFINITIONS
1.1     “Acquisition” shall have the meaning set forth in the Recitals.
1.2      “Affiliate” shall mean and refer to any entity or entities that are
directly or indirectly controlled by (i) GE Consumer & Industrial (including.
without limitation, the GE C&I China Affiliates) or (ii) Seller, respectively.
1.3      “Agreement” shall have the meaning set forth in the preamble.
1.4      “ANSI Products” means American National Standard Institute compliant
metal-clad switchgear which comprises an integrated assembly of vacuum circuit
breakers, voltage and current instrument transformers, power bus, control
components, and protective devices

 



--------------------------------------------------------------------------------



 



* A confidential portion of material has been omitted and filed separately with
the Commission
coordinated electrically and mechanically for the distribution of electrical
energy and the protection of electrical systems and connected loads. The vacuum
circuit breakers have voltage ratings from 1,000 Volts to 69,000 Volts, current
ratings from 1,000 Amperes to 6,000 Amperes and interrupting ratings from 25,000
Amperes to 63,000 Amperes and a mechanical operating mechanism design to
separate power contacts and break the electrical circuit in 5 cycles or less
after a trip signal is received, and shall expressly not include, by way of
example and not limitation and for the avoidance of doubt, ANSI medium voltage
motor control centers and ANSI load interrupt switches, non-ANSI medium voltage
switchgear and circuit breakers and Low Voltage Products.
1.5      “Backlog Contracts” shall mean all contracts of Buyer that have been
formally acknowledged and accepted by Buyer with respect to Burlington Products
as of the Effective Date and that Buyer is therefore legally bound to fulfill
and which have not been fulfilled as of the Effective Date.
1.6      “Base Powell Products” shall mean the following ANSI Products offered
by Seller on the Effective Date and any future Product derived from the
following ANSI Products:
(a)     arc resistant medium voltage switchgear;
(b)     non-arc resistant medium voltage switchgear (15kV and below); and
(c)     27-38 kV switchgear (arc resistant or non-arc resistant).
1.7      “Bid” shall have the meaning set forth in Section 3.1.
1.8      “Burlington Products” shall mean and be limited to the existing range
of ANSI Products set forth on Exhibit A and assembly components related thereto
(including but not limited to OEM Express), and any future ANSI Product(s)
derived from one or more Burlington Products (excluding arc resistant Products
and non-arc resistant 27-38 kV switchgear).
1.9      “Buyer” shall have the meaning set forth in the preamble.
1.10      [ * ]
1.11      “Confidential Information” shall have that meaning set forth in
Article 15.
1.12      [ * ]
1.13      “Effective Date” shall have the meaning set forth in the preamble.
1.14      “FCPA” shall have the meaning set forth in Article 21.
1.15      “GE” shall mean the General Electric Company.
1.16      “GE Affiliate” shall mean and refer to any entity or entities that
directly or indirectly control, or are controlled by or are under common control
with General Electric Company.

2



--------------------------------------------------------------------------------



 



* A confidential portion of material has been omitted and filed separately with
the Commission
1.17      “GE C&I China Affiliate” shall mean any Affiliate of GE Consumer &
Industrial, including but not limited to, Shanghai GE Breakers Co. and Shanghai
GE Guangdian Co., with operations in China which include, to the extent
applicable, the manufacture, marketing or sale of ANSI Products.
1.18      “GE Consumer & Industrial” means the operating division of GE known by
that name at the time of Closing, including, without limitation, the GE
Electrical Distribution Business, and any successor operating units or divisions
which may, during the Term of the Agreement, include the GE Electrical
Distribution Business, whether such business is controlled by GE Consumer &
Industrial or by GE or any GE Affiliate.
1.19      “GE Electrical Distribution Business” means the business of designing,
manufacturing, having manufactured for it, procuring for sale or lease, selling,
leasing, or reselling, marketing or representing MV Switchgear Products in the
MV Market including, without limitation, the sales and distribution of
Burlington Products by the GE Field Sales Organization.
1.20      “GE Energy” means and shall be limited to the transmission and
distribution organization (also known as the T&D organization) of GE Energy, or
any such successor organization within GE, which sells, leases, procures for
sale or lease, markets, or represents Required Products. For the avoidance of
doubt, GE Energy does not and is not intended to include any other operation of
GE Energy.
1.21      “GE Field Sales Organization” shall mean the global GE Consumer &
Industrial field sales organization and/or any successor organization and GE
Energy.
1.22      “Initial Backlog Products” shall mean those Burlington Products that
are manufactured by Buyer under the Transition Services Agreement consistent
with the Backlog Contracts which amount in revenue to Seller of up to an
aggregate amount of $ [ * ].
1.23      “Initial Term” shall have the meaning set forth in Section 6.1.
1.24      “JAMS” shall have the meaning set forth in Section 25.1.
1.25      [ * ]
1.26      “Losses” shall mean losses, damages, liabilities, expenses (including
but not limited to reasonable attorneys’ fees, legal expenses and other
reasonable dispute resolution costs), fees, penalties, fines, judgments and
settlements.
1.27      “Low Voltage Products” shall mean Seller’s low voltage switchgear, low
voltage motor control centers and medium voltage motor control centers. For the
avoidance of doubt, products listed in this definition are non-arc resistant.
1.28      “MV Market” shall mean and be limited to the market for ANSI Medium
Voltage Switchgear and Circuit Breakers.
1.29      “MV Switchgear Products” shall mean collectively Burlington Products
and Base Powell Products.

3



--------------------------------------------------------------------------------



 



1.30      “Non-ANSI Products” shall mean any medium voltage switchgear product
that is not an ANSI Product.
1.31      “No Bid” shall have the meaning set forth in Section 3.1.
1.32      “OECD” shall have the meaning set forth in Article 21.
1.33      “OECD Convention” shall have the meaning set forth in Article 21.
1.34      “OEM Express” shall mean unfinished products sold to an original
equipment manufacturer for the purpose of allowing such manufacturer to complete
such product to its own or its customer’s specifications.
1.35      “Parties” shall have the meaning set forth in the preamble.
1.36      “Party” shall have the meaning set forth in the preamble.
1.37      “Powell Ancillary Product” shall mean Seller’s arc resistant low
voltage switchgear, arc resistant medium voltage motor control centers, arc
resistant low voltage motor control centers, and medium voltage buses and the
assembly components related thereto, and any future Products derived from Powel
Ancillary Products.
1.38      “Power Control Modules” shall mean self-contained solutions built
around electrical switchgear and motor controls with other necessary equipment
for a total turnkey package; provided, that, because Power Control Modules are
typically used in offshore applications, they must structurally conform to
international shipping and vessel standards.
1.39      “Power Control Rooms” shall mean self-contained solutions built around
electrical switchgear and motor controls with other necessary equipment for a
total turnkey package which are typically used in onshore applications.
1.40      “Products” means, collectively, Burlington Products, Base Powell
Products, Powell Ancillary Products, Power Control Modules, Power Control Rooms
and Non-ANSI Products and mutually agreed to additions thereto.
1.41      “Purchase Agreement” shall have the meaning set forth in the Recitals.
1.42      “Purchase Order” or “PO” shall mean a written purchase order or other
procurement document issued by Buyer and accepted by Seller for the purchase of
Products under this Agreement.
1.43      “Renewal Term” shall have the meaning set forth in Section 6.1.
1.44      “Request” shall have the meaning set forth in Section 3.1.
1.45      “Required Products” shall mean the following:
(a)      Burlington Products;

4



--------------------------------------------------------------------------------



 



(b)      Base Powell Products; and
(c)      Power Control Modules and Power Control Rooms.
1.46      “Seller” shall have the meaning set forth in the preamble.
1.47      “Speedi” means Buyer’s software application which contains a module
used to help provide budgetary quotes for medium voltage switchgear and contains
a high-level module to configure such quotes.
1.48      “Support Central for Sales Workflow” means Web-based, workflow
applications owned and hosted by Buyer, which contain five (5) specific
workflows pertinent to the sales of switchgear as follows: request for quote,
clean order process, change notice process, pre negotiation factory slotting
process and pull in order process.
1.49      “Transition Products” shall mean any Products manufactured for Seller
by Buyer pursuant to the Transition Services Agreement between Buyer and Seller
of even date herewith.
ARTICLE 2
SCOPE OF AGREEMENT
2.1      Scope
As of the Effective Date, this Agreement will apply to and govern all purchases
by Buyer from Seller of the Products. The terms and conditions affixed to a PO
shall not apply except as permitted under Section 3.3 hereof. In the event of a
conflict between the provisions of this Agreement and the provisions on a
Purchase Order permitted under Section 3.3, the provisions of the Purchase Order
shall govern. Further, this Agreement does not, expressly or impliedly,
constitute an acceptance by Buyer of any Seller offer to sell, quotation,
proposal or Bid, and any reference in this Agreement to any such offer,
quotation, proposal or Bid shall neither constitute a modification of any of the
terms and conditions of this Agreement nor any intent or indication by Buyer to
be bound by any such offer to sell, quotation, proposal or Bid.
2.2      Product Purchase Requirements
During the Term of this Agreement and subject to the provisions of Section 3.2
below:
          (a)      Buyer will purchase from Seller one hundred percent (100%) of
Buyer’s requirements for the Required Products or their functional equivalents;
          (b)      any GE C&I China Affiliate will, and Buyer will cause such GE
C&I China Affiliate to, purchase from Buyer one hundred percent (100%) of such
GE C&I China Affiliate’s requirements for ANSI medium voltage circuit breakers
and ANSI switchgear components (including, for the avoidance of doubt, those
included in non-ANSI equipment) to the extent Seller has such Products available
at the prices requested in a manner consistent with past pricing and practices;
and

5



--------------------------------------------------------------------------------



 



* A confidential portion of material has been omitted and filed separately with
the Commission
          (c)      If and when Seller sells arc resistant medium voltage
switchgear, 27-38 kV switchgear, Power Control Modules or Power Control Rooms to
Buyer under this Agreement in connection with a larger equipment package for a
particular sale by Buyer to the same customer, Buyer shall also purchase from
Seller under this Agreement one hundred percent (100%) of its requirements for [
* ] (or the functional equivalents of each) to be included in such package [ *
].
2.3      Bids
Buyer’s obligation under Section 2.2 shall be contingent upon the following:

  (i)   Seller has timely submitted a Bid (as defined below) for such Required
Product;     (ii)   the Bid substantially meets the requirements of the
applicable Request [ * ];     (iii)   [ * ];     (iv)   [ * ];     (v)   [ * ];
and     (vi)   [ * ].         [ * ].

2.4      Resolution Process For Bids
If Seller does not meet the requirements of Section 2.3 on a recurring or
repeated basis, then the following process for resolution shall govern:
First, senior representatives of the Parties shall promptly engage in good faith
discussions to resolve Buyer’s concerns.
[ * ].
[ * ].
[ * ].
If Buyer has availed itself of the process set forth in this Section 2.4 and, as
a result, either Party is dissatisfied with the result, such Party is not
precluded from utilizing the alternative dispute resolution process in
Article 24 and the arbitration procedures of Article 25 hereof; provided,
however, such Party may not do so until the senior representatives have held
good faith discussions and failed to reach a mutually acceptable conclusion
under this Section 2.4.
2.5      Subject to the provisions of this Agreement, including but not limited
to Articles 2 and 3, Seller will make available to Buyer the Products required
to be purchased from Seller by Buyer under Section 2.2 hereof.

6



--------------------------------------------------------------------------------



 



* A confidential portion of material has been omitted and filed separately with
the Commission
2.6      Buyer may from time to time purchase from Seller, and Seller may sell
to Buyer Non-ANSI Products, Powell Ancillary Products and Low Voltage Products
not otherwise required to be purchased under Section 2.2(c) hereof. For the
avoidance of doubt, the terms of this Agreement shall apply to and govern all
purchases by Buyer from Seller of such Products.
2.7      In order to facilitate communication among the Parties and ensure a
good working relationship:
          (a)      Each Party shall designate a management level individual as
its account manager(s) to the other Party (“Account Managers”). The Account
Managers will facilitate Seller inventory compatibility with Buyer requirements,
ensure the timely and efficient implementation of processes to ensure a high
level of consistent service to Buyer and act as a focal point for resolution of
each Party’s problems.
          (b)      Senior representatives of the Parties, including legal
counsel, shall meet at least once a quarter to discuss subjects of mutual
interest and concern in a manner consistent with applicable competition laws,
including Buyer’s purchasing requirements and forecasts, trends in Buyer’s
end-customer requirements, new product development, productivity, significant
changes in manufacturing locations or process, and current or potential dispute.
This group shall also be the group responsible for resolving disputes under
Sections 2.4 prior to submission of such disputes to the alternative dispute
resolution process of Article 24.
2.8      Buyer shall be free to set its own resale prices for any Products
purchased from Seller hereunder, and, consistent with the terms of this
Agreement, to go to market in any manner it determines is commercially
appropriate and in its own best interests.
2.9      Buyer hereby agrees to cause all of the Buyer Affiliates to continue to
purchase MV Switchgear Products from Seller in a manner consistent with
Section 2.2 hereof.
2.10      Buyer shall use reasonable commercial best efforts to actively and
diligently promote the sale of and solicit orders for Products and to meet sales
targets consistent with past practice, including, for example, the continued use
of sales incentive programs, such as the Alliance Products Program or its
equivalent, with the GE Field Sales Organization.
2.11      Buyer shall keep Seller timely informed of all material complaints
received by Buyer from any customers associated with Products.
2.12      Buyer shall use commercially reasonable best efforts as it endeavors
to maintain and strengthen its current sales relationships with any operating
unit or Affiliate of Seller which currently uses or procures the Products.
2.13      Each Party shall develop and maintain its web sites as reasonably
necessary to support the sale of Products by Buyer. Each Party shall provide
appropriate links, at no cost to the other Party, to the other Party and at a
cost to third parties as reasonably determined by such Party. Such Party shall
maintain and be responsible for enhancements to Internet connections, including
e-mail and linking.
2.14      During the Term of this Agreement, [ * ].

7



--------------------------------------------------------------------------------



 



2.15      Notwithstanding any other provision of this Agreement to the contrary,
Buyer hereby acknowledges and agrees that Seller shall not be deemed to be in
breach of any provision of this Agreement for, and Buyer waives any rights it
may have with respect to, (i) Buyer’s obligations in the Asset Purchase
Agreement, including applicable representations and warranties contained
therein, and (ii) Buyer’s obligations in the Transition Services Agreement,
including applicable warranties contained therein, which shall survive for the
Term of this Agreement.
2.16      Seller acknowledges that Buyer may have outstanding bids and quotes
related to its existing contracts as of the Effective Date and that, with
respect to such outstanding bids and quotes, Seller will not be presented with
an opportunity to give a Bid; provided, however, that Seller has all rights to
manufacture Burlington Products required to be delivered under such existing
contracts in the manner provided under the Transition Services Agreement and
Asset Purchase Agreement.
2.17      License and Access Rights.
          (a)      Consistent with the purpose and the scope of this Agreement
and the Transaction Agreements, Buyer, on behalf of itself and its Affiliates,
grants to Seller and its wholly owned subsidiaries a fully paid access-only,
non-exclusive, non-transferable (except as provided in Section 29.2), worldwide
license to the Speedi application. Buyer has no support or upgrade
responsibility to Seller on an application if at Buyer’s sole discretion Buyer
materially discontinues use of such application. Buyer will provide Seller
ninety (90) days written notice prior to discontinuation of Speedi. Buyer will
pay for updates of Speedi if initiated by Buyer, and Seller will pay for updates
of Speedi if initiated by Seller.
          (b)      Consistent with the purpose and the scope of this Agreement
and the Transaction Agreements, Buyer, on behalf of itself and its Affiliates,
grants to Seller and its wholly owned subsidiaries a fully paid access-only,
non-exclusive, non-transferable (except as provided in Section 29.2), worldwide
right to access to the Support Central for Sales Workflow applications. Buyer
has no support or upgrade responsibility to Seller on any such application if at
Buyer’s sole discretion Buyer materially discontinues use of such application.
Buyer will provide Seller ninety (90) days written notice prior to
discontinuation of Support Central for Sales Workflow or any application
thereunder. Buyer will pay for updates of Support Central for Sales Workflow if
initiated by Buyer, and Seller will pay for updates of Support Central for Sales
Workflow if initiated by Seller.
          (c)      Consistent with the purpose and scope of this Agreement and
the Transaction Agreements, Seller grants Buyer a limited, fully paid,
non-exclusive, non-transferable (except as provided in Section 29.2), license of
the intellectual property rights acquired by Seller from Buyer under the
Purchase Agreement for the sole purposes permitted under this Agreement and the
Transaction Agreements. In furtherance of such license, Seller grants Buyer a
right of access to the information underlying such intellectual property rights
at reasonable times and locations, subject to Article 15 hereof.

8



--------------------------------------------------------------------------------



 



* A confidential portion of material has been omitted and filed separately with
the Commission
ARTICLE 3
PURCHASES OF PRODUCTS
3.1      When Buyer purchases from Seller pursuant to this Agreement, Buyer will
issue to Seller a request for quote (the “Request”). The Request will contain:
(a)      a general description of the Products to be purchased hereunder;
(b)      drawings and specifications of Buyer related to the Products (the
“Product Specifications”);
(c)      desired delivery date, destination and export handling, if applicable;
(d)      Buyer inspection and hold point requirements;
(e)      terms and conditions of Buyer’s customer;
(f)      desired title transfer, transportation and payment terms;
(g)      Buyer drawing or technical approval requirements;
(h)      special packaging requirements, if any; and
(i)      all other applicable contractual documents required by Buyer’s
customer.
     Upon receipt of the Request, Seller shall use its best efforts to prepare
and submit to Buyer a bid (the “Bid”) or no bid decision (“No Bid”) within the
time period specified by Buyer’s customer and indicated in the Request, but if
no time is so specified, within five (5) business days after receipt of the
Request for all Products other than Power Control Modules and Power Control
Rooms, and within a mutually agreeable time with respect to Power Control
Modules and Power Control Rooms. Buyer reserves the right to modify the terms of
the Request if Buyer’s customer requires such modifications, in which case,
Buyer will adjust the time period for submission of a Bid to the extent allowed
by Buyer’s customer. Seller will immediately notify Buyer should Seller be
unable to submit a Bid within the required period, and, if such delay is
agreeable to Buyer, will submit a Bid as soon as practicable after the original
bid date contained in the Request. If such a delay is not agreeable to Buyer (or
to Buyer’s customer), then Seller will be deemed to have elected not to submit a
Bid pursuant to Section 3.2. Unless otherwise specified by Seller, a Bid shall
expire thirty (30) days from the date of issuance. Buyer will be notified
immediately should situations arise in which a return date for a Request cannot
be supported. Seller’s obligations to submit timely Bids is subject to prompt
notification from Buyer to Seller with respect to each particular Request.
3.2      Seller may, in its sole discretion, provide a No Bid in the following
situations without breaching any of its obligations under this Agreement:
(a)      [ * ];
(b)      [ * ]; and

9



--------------------------------------------------------------------------------



 



* A confidential portion of material has been omitted and filed separately with
the Commission
(c)      [ * ].
3.3      Whenever Buyer purchases Product, Buyer will issue a Purchase Order
setting forth all matters agreed to by the Parties related to that purchase of
the particular Products. A Purchase Order shall not be considered final until
accepted by Seller.
3.4      [ * ].
3.5      [ * ].
3.6      Buyer may at any time, in writing, propose changes within the general
scope of any Purchase Order, in any one or more of the following: (i) drawings,
or specifications where the goods to be furnished are to be specially
manufactured for Buyer in accordance therewith; (ii) method of shipment or
packaging; and (iii) place of delivery. Seller shall inform Buyer, in writing,
within either (i) five (5) business days following the date of receipt of such
change request or (ii) in the case of Power Control Modules or Power Control
Rooms, within an agreed amount of time following receipt of Buyer’s notice, of
any change in price or schedule that would result from the change. Such Seller
response will contain an expiration date. After the expiration date, such Seller
response will no longer be valid. No change will be effective unless mutually
agreed in writing.
3.7      If Buyer desires to implement a change and the Parties are unable to
agree between them upon corresponding adjustments, the Buyer and/or Seller may
initiate the alternative dispute resolution process set forth in Article 24
hereof for the purpose of establishing an equitable adjustment in the contract
price or delivery schedule, or both.
3.8      Where Seller implements a change at the written direction of Buyer
without a prior written agreement regarding the adjustment in price and/or
schedule, any claim by Seller for adjustment must be made in writing within
thirty (30) days from receipt by Seller of Buyer’s written notification of
change; and in such case should the Parties be unable to agree upon
corresponding price and schedule adjustments, the Buyer and/or Seller may
initiate the alternative dispute resolution process set forth in Article 24
hereof for the purpose of establishing an equitable adjustment in the contract
price or delivery schedule, or both.
ARTICLE 4
PRICING, PAYMENT TERMS AND TAXES
4.1      Prices for the Products shall be as set forth in the Purchase Order.
4.2      The specific payment terms for each Product purchased under this
Agreement will be specified in the applicable Purchase Order and in no case will
be [ * ], inclusive of advance payments, progressive payments, or milestone
payments. In the absence of such payment terms in the PO, they will be receipt
of full payment, without any offset, [ * ] days from the date of shipment.
Prices and payment will be in U.S. Dollars. Large custom engineered projects
having several months duration and for which Buyer and Seller mutually agree in
the applicable Purchase Order or other release mechanism to payment terms based
on specific milestone completions rather than shipment may have such milestone
payment schedules as agreed to by

10



--------------------------------------------------------------------------------



 



* A confidential portion of material has been omitted and filed separately with
the Commission
the Parties in the Purchase Order, and may also provide for [ * ] or other
payment terms common to such projects.
4.3      All prices provided herein are exclusive of federal, state and local
excise, sales, use, property and similar taxes, unless otherwise provided on the
Purchase Order. Buyer shall have no liability for any taxes based on Seller’s
net assets or income or for which Buyer has an appropriate resale or other
exemption.
4.4      If either Party disputes an amount owed by the other Party, all other
amounts owed by such Party not in dispute shall be promptly paid.
ARTICLE 5
[ * ]
5.1      [ * ]
(a)      [ * ].
(b)      [ * ].
(c)      [ * ].
[ * ].
ARTICLE 6
TERM AND TERMINATION
6.1      Unless otherwise terminated as provided for herein, the initial term of
this Agreement shall be fifteen (15) years beginning on the Effective Date (the
“Initial Term”) and will automatically renew for additional successive
three-year terms (each a “Renewal Term”)(the Initial Term and any Renewal Term
collectively referred to herein as the “Term”).
6.2      This Agreement may be terminated at any time after the Effective Date:
          (a)      by the mutual written agreement of Buyer and Seller;
          (b)      by written notice from Buyer to Seller, upon the material
failure of Seller to perform any material agreement or covenant of Seller
hereunder in any material respect; provided, however, that the right to
terminate this Agreement under this Section 6.2(b) shall not be exercised unless
Seller fails to substantially cure its non-performance within ninety (90) days
following written notice from Buyer to Seller of the existence of such
non-performance; or
          (c)      by written notice from Seller to Buyer, upon the material
failure of Buyer to perform any material agreement or covenant of Buyer
hereunder in any material respect; provided, however, that the right to
terminate this Agreement under this Section 6.2(c) shall not be exercised unless
Buyer fails to substantially cure its non-performance within ninety (90) days
following written notice from Seller to Buyer of the existence of such
non-performance; or

11



--------------------------------------------------------------------------------



 



          (d)      by either Party for any reason, upon one year written notice
(given within the fourteenth year of the Initial Term or within the second year
of any Renewal Term) prior to the end of the then current Term of this
Agreement.
6.3      Effect of Termination.
          (a)      In the event of a termination of this Agreement pursuant to:
                    1.      Section 6.2(a) or (d), the parties shall meet as
promptly as practicable to decide upon a mutually agreed upon plan for
terminating the relationship; or
                    2.      Sections 6.2(b) or (c), either Buyer or Seller, as
the non-breaching party, will have the right to make a claim for all Losses (at
law or in equity), subject to the provisions of Articles 24 and 25 hereof,
whenever arising or incurred, including amounts paid in settlement and
reasonable attorneys’ fees and expenses, if any, pursuant to this Agreement.
          (b)      In the event of the termination of this Agreement pursuant to
Section 6.2, this Agreement shall become void and have no effect, except that
the provisions set forth in Section 29.1 of this Agreement and any other section
of this Agreement which, by its terms, survives this Agreement, shall survive
any such termination.
          (c)      Within thirty (30) days of the date of termination of this
Agreement, each Party shall pay to the other any outstanding balances under this
Agreement, in each case, through the termination date.
6.4      Remedies. In addition to any right to terminate this Agreement under
Section 6.2(b) or (c) and in the event of a material uncured breach of this
Agreement, the injured Party shall have the right, but not the obligation to
seek monetary compensation for any Losses incurred, subject to the provisions of
Articles 24 and 25 hereof. A failure to terminate shall not be construed as
approval, tacit or otherwise, for the act of breach, nor shall it be deemed a
waiver of any rights in contract or at law.
6.5      Survival of Purchase Order. Except in the case of nonpayment and unless
otherwise agreed to in writing by the Parties, the termination of this Agreement
shall not affect the rights and obligations of the Parties under Purchase Orders
that have been accepted by Seller but are not yet completed at the time of the
termination. This Agreement shall remain in effect as to those uncompleted
Purchase Orders until such Purchase Orders have been completed.
ARTICLE 7
SHIPPING AND DELIVERY
7.1      Shipment and delivery of Products shall be in accordance with the
requirements of Buyer’s customer as specified in a Purchase Order. Unless
otherwise mutually agreed by the Parties and designated by Buyer in the
applicable Purchase Order, title and risk of loss will pass from Seller to Buyer
upon delivery F.O.B. Seller’s dock. Shipment will be made by the mode of
transportation specified by Buyer in the Purchase Order and charges for unique
packaging requirements, shipping and transportation of Products shall be
allocated in accordance with the PO. In the absence of specific shipping
instructions on the PO, the method of shipping and

12



--------------------------------------------------------------------------------



 



transportation shall be the most commercially practical and cost effective
method selected by Seller and shall be paid by Seller.
7.2      On a quarterly basis in the month preceding the last month of each
calendar quarter, Buyer will provide Seller a non-binding estimate of
anticipated manufacturing and engineering requirements by Product for the
upcoming six months (line rates). These forecasts are estimates only, and shall
not be construed as a commitment by Buyer to purchase a specific quantity or
type of Product, or to purchase its requirements of any Product other than as
provided in Section 2 above. Under no circumstances shall Buyer be under an
obligation to Seller for Products not specifically covered by a Purchase Order
or in an amount in excess of the quantity so specified in a Purchase Order.
Seller may, in Seller’s discretion, make materials commitments or production
arrangements in excess of the amount or in advance of the time necessary to meet
the requirements of each PO, but Buyer will not be responsible for any materials
or production commitments other than those directly related to the POs received
from Buyer. Unless otherwise stipulated in the PO, Products shipped more than
three (3) weeks in advance or in excess of the Purchase Order requirements may
be returned to Seller by Buyer at Seller’s risk and expense, and Seller shall
reimburse Buyer for all costs incurred for warehousing, storage and handling of
said advance or excess Products.
ARTICLE 8
DESIGN, MANUFACTURING AND QUALITY
8.1      Seller shall be responsible for the design (excluding any
Buyer-directed design enhancements, modifications or customizations but
specifically including any Seller-directed design enhancements, modifications or
customizations to Burlington Products) and the manufacture of all Products.
Seller also shall be responsible for and shall take all necessary steps to
ensure that the Products comply with all applicable codes, laws, rules and
regulations (both in the country of manufacture and in the countr(ies) specified
in a Purchase Order where Buyer or Buyer’s customer will use or distribute the
Products). Products shall conform in quality and safety to all Seller and
governmental requirements, will be subject to acceptance in accordance with the
PO and shall be inspected at Seller’s factory in accordance with the PO and its
standard factory test procedures, as provided below. Buyer shall be responsible
for the design relating to Products with Buyer-directed design enhancements,
modifications or customizations.
8.2      Seller shall meet the specifications of the PO in the design and
manufacturing of the Products, and the Products shall pass all required testing
set forth in the PO.
8.3      Buyer and Seller shall cooperate and consult to obtain any required
customer acceptance, including specification confirmation, of Products in
accordance with the Purchase Order. Seller shall inspect and factory test the
Products in order to determine that the Products meet or exceed the
specifications contained in its related PO. Seller shall maintain Product
design, manufacturing, testing, inspection and other safety and quality-related
processes that are adequate to ensure the safety and reliability of all
Products. All commercially reasonable specification compliance and reliability
testing costs shall be borne by Seller. At the request of Buyer’s customer, all
data and documentation produced from specification compliance and reliability
testing called for in the PO shall be submitted to Buyer for review and
approval. Testing of the Products by either Party shall not negate, diminish or
relieve Seller’s obligations

13



--------------------------------------------------------------------------------



 



or responsibilities under any express or implied warranty, indemnification, hold
harmless or other similar term or provision under this Agreement. Buyer shall
have no obligation to purchase any Product until the Product is inspected and
tested pursuant to the above process.
8.4      Once a PO is issued by Buyer for the purchase of the Products and
accepted by Seller, Seller shall not alter the terms, including Product
specifications, of the PO without Buyer’s written approval.
8.5      Seller shall, at its own expense, be responsible for obtaining all
approvals or certifications (governmental or otherwise) required in connection
with the intended use of Products, including but not limited to, UL and ANSI
approvals. Buyer shall not be obligated to take delivery of any such Products
until all such approvals are secured.
8.6      Seller will provide to Buyer’s customer, upon the request of Buyer’s
customer, all Product data and associated technical specifications for
commercialization and service of the purchased Product. For clarity, Seller will
not provide Buyer or Buyer’s customer with proprietary design data, but will
supply the materials required by the PO (e.g., instruction books and manuals).
8.7      Seller shall maintain Product quality levels and Product service levels
that are consistent with Seller’s quality practices as of the Effective Date and
its ISO 9001 certification or any successor certification as in effect from time
to time.
ARTICLE 9
INSPECTION
As required by any particular PO, Products shall be subject to inspection by
Buyer (or Buyer’s representative) during the period of manufacture subject to
mutually agreed schedules and charges and to final inspection and acceptance by
Buyer (or Buyer’s representative) at Seller’s facility prior to shipment. Seller
shall notify Buyer (or Buyer’s designated representative) in writing as provided
on the Purchase Order prior to scheduled shipment of Products for purposes of
such final inspection and acceptance. If Buyer (or Buyer’s representative) fails
to make such inspection within that period (or as otherwise arranged with
Seller), Buyer will be deemed to have waived its right to inspection and
acceptance will occur upon shipment. Buyer’s failure (or the failure of Buyer’s
representative) to inspect or reject non-conforming Products or failure to
detect defects by inspection shall not relieve Seller from responsibility under
Article 12, “Warranty.” Seller shall provide and maintain an inspection and
process control system consistent with their existing quality practices and its
ISO 9001 certification or any successor certification in effect from time to
time. Records of all inspection work by Seller shall be retained in accordance
with Seller’s then-existing retention policy.
ARTICLE 10
REJECTIONS
When any of the Products under a particular PO are found to be defective or
unusable as provided in such PO, or otherwise not in conformity with the
requirements of such PO, including but not limited to the Product
Specifications, prior to installation, Buyer may reject such Products and
require Seller, at Seller’s expense, to inspect the Products and to repair or
replace

14



--------------------------------------------------------------------------------



 



* A confidential portion of material has been omitted and filed separately with
the Commission
non-conforming Products (or parts thereof) with Products (or parts thereof) that
conform to such PO and to otherwise take such actions as may be required to cure
all defects and/or bring the Products into conformity with all the requirements
of the PO.
ARTICLE 11
SELLER’S FAILURE TO PROVIDE PRODUCT
In the event that Seller fails to deliver Products to Buyer in breach of
Seller’s obligations under this Agreement and a specific Purchase Order and
Seller does not diligently commence to cure such failure in a manner reasonably
satisfactory to Buyer within ten (10) days of receipt of written notice of same
from Buyer, Buyer shall have the right to cancel, in whole or in part, any
Purchase Order affected by such delay. In addition, Buyer shall have the right
to procure replacement products for the cancelled Products to the extent
included in such Purchase Order, and Seller shall be liable to Buyer for any
difference in the price of such replacement products and the prices set forth in
the Purchase Order.
ARTICLE 12
WARRANTY
12.1      Seller shall provide such Product warranties as are mutually agreed in
writing by the Parties in writing and specified on the accepted Purchase Order.
Except as so otherwise agreed in writing by the Parties in the accepted Purchase
Order, Seller warrants to Buyer (for the benefit of Buyer, its successors,
assigns and customers of Products sold by Buyer) that Products furnished
hereunder will conform to the mutually agreed Product Specifications, be new and
of good material and workmanship, free from all material defects in design
(excluding any Buyer directed design enhancements, modifications or
customizations but specifically including any Seller’s design enhancements,
modifications or customizations to Burlington Products), material, workmanship
and title, comply with all applicable laws, and will be of the kind and quality
specified in the PO. Except as otherwise agreed in the accepted PO, Seller’s
warranties shall apply only to failures to meet said warranties (excluding any
defects in title) which appear within [ * ] from installation or [ * ] from the
date of shipment, which ever occurs first; provided, however, that (a) if Buyer,
as specified in the PO transfers title to or leases such Products (including
equipment incorporating such Products) to a third party, such period shall run
until [ * ] from shipment by Seller and (b) any such limitation on the period of
Seller’s warranty shall in no way limit Seller’s indemnity obligations for third
party claims or product recall provided elsewhere under this Agreement.
12.2      The warranties and remedies related to defects (except as to title)
set forth in Section 12.1 herein and the accepted Purchase Orders are
conditioned upon (a) proper storage, installation, use and maintenance, and
conformance with any written recommendations of Seller; (b) absence of
alterations, tampering or other actions impacting negatively the Product’s
functionality and (c) Buyer promptly notifying Seller of any defects upon
receipt of notice of such defect from its customer (whether oral or written)
and, if required, promptly making the Product available for correction.
12.3      If any Product fails to meet the warranties referenced in Section 12.1
(except title), Seller shall, at Seller’s option, either promptly repair or
replace such Product at Seller’s sole expense.

15



--------------------------------------------------------------------------------



 



If repair or replacement is not feasible, Seller shall promptly refund the
purchase price of the Product to Buyer. Notwithstanding the foregoing, this
Section 12.3 shall in no way limit Seller’s indemnity obligations for third
party claims or product recall provided elsewhere under this Agreement.
12.4      Buyer will provide notice of warranty claims to Seller’s Account
Manager. Seller will provide and/or participate as required in the analysis of
any defective Product to identify the main cause of such defect and also
initiate appropriate corrective action. Analysis will be performed on 100% of
Products that are returned as a result of a defect, or as otherwise agreed
between Buyer and Seller. Seller will apply reasonable commercial efforts to
respond to Buyer within a commercially reasonable period of time from receipt of
returned Product with a written analysis of the cause of failure.
12.5      Unless an alternate method of response is mutually agreed, Buyer will
commence to dispatch a field service representative to investigate customer
warranty claims within 24 hours from Buyer’s notification to Seller. If in
Buyer’s judgment, circumstances dictate an immediate response, Buyer may send,
at its expense, a field service representative prior to notification to Seller.
If Product is found to be defective, Seller will reimburse Buyer for its direct
costs associated with sending its field service representative. All warranty
servicing will be provided by Seller at Seller’s expense.
12.6      This Article 12 sets forth Buyer’s exclusive remedies for its claims
(except as to title and excluding claims for indemnification against third party
claims and product recall obligations provided elsewhere under this Agreement)
based on defect in or failure of Products, whether the claim is in contract or
tort (including negligence) and however instituted. Except as set forth in
Section 18.1 and elsewhere in this Agreement, the foregoing warranties are
exclusive and in lieu of all other warranties, whether written, oral, implied or
statutory. NO IMPLIED STATUTORY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, IMPLIED WARRANTY OF NON-INFRINGEMENT, OR ANY WARRANTY THAT
MIGHT OTHERWISE ARISE FROM THE COURSE OF DEALING BETWEEN THE PARTIES OR FROM ANY
USAGE OR TRADE SHALL APPLY. Upon the expiration of the warranty period, all such
warranty liability (other than pending claims for which Seller has been placed
on notice, title claims, claims for indemnification from third party claims and
product recall obligations) shall terminate.
ARTICLE 13
HAZARDOUS CONDITIONS AND PRODUCT RECALLS
13.1      If at any time Seller learns of any issue relating to a potential
safety hazard or unsafe condition involving Products, or is advised by any
governmental agency having jurisdiction that such a potential safety hazard or
unsafe condition may exist, Seller shall immediately advise Buyer by the most
expeditious means of communication under the circumstances, such as by
telephone, email, fax, or overnight mail, with confirmation of delivery. If a
hazardous or unsafe condition should exist (or be determined to exist by any
governmental agency having jurisdiction) in any Products, causing significant
risk of serious personal injury or property damage under normal use and service,
Seller and Buyer shall cooperate in correcting the hazardous or unsafe
condition. But, in accordance with Section 19 of this Agreement, Seller will

16



--------------------------------------------------------------------------------



 



remain responsible for any liability, claim, cost or expense that Buyer or its
customers may incur in connection with the correction.
13.2      If Seller, Buyer, or any governmental agency having jurisdiction finds
at any time that any Products contain a defect or a serious quality or
performance deficiency, or are not in compliance with any applicable
governmental code, standard or requirement, making it advisable that the
affected Products be recalled or repaired, Seller shall promptly undertake
appropriate corrective actions including those required by any applicable law
and the regulations thereunder, and shall file all necessary papers descriptive
of corrective action programs, and other related documents and carry out
corrective action programs. Buyer shall cooperate with and assist Seller in any
such filing and in taking corrective action, and Seller shall timely locate with
Buyer’s assistance, at Seller’s expense, all Products subject to recall or
repair. Seller shall make all necessary repairs or modifications to the affected
Products, at its expense, except to the extent that Seller and Buyer agree to
the performance of such repairs by Buyer or Buyer’s customers upon mutually
acceptable terms. Seller and Buyer recognize that, under certain conditions,
other Seller-manufactured products may contain the same defect or noncompliance
condition contained in the affected Products. Seller and Buyer agree that any
recall involving any Products shall be treated separately from similar recalls
of other Seller products, provided that such separate and distinct treatment is
lawful and that Seller shall in no event fail to provide the same level of
protection to Buyer with respect to the affected Products as Seller provides to
Seller’s other customers in connection with such similar recalls. Either Party
shall give prior notice to the other Party before making any statements to the
public concerning safety hazards affecting Products, except where such prior
notice would interfere with the timely notification required to be given under
any applicable law or regulation, including requirements under U.S. securities
laws. In all cases, each Party shall be the sole authority to make statements on
its own behalf to a governmental agency concerning safety hazards affecting
Products.
13.3      For the Term of this Agreement, Seller shall monitor and keep records
of all safety-related field incidents involving Seller-manufactured or
Seller-distributed Products that are substantially similar to Products purchased
by Buyer under this Agreement, and shall regularly inform Buyer about those
incidents and make those records available upon Buyer’s reasonable request.
ARTICLE 14
TRADEMARKS
14.1      Products shall bear only such names and trademarks as are specified in
this Agreement or otherwise agreed to in writing by Buyer and Seller. Any such
names and trademarks shall remain the sole and exclusive property of, and any
rights that may accrue from such tradename/trademark usage shall inure to the
sole benefit of the Party who owns such trademarks, or Buyer’s customers, if the
designated trademark and/or trade name is owned (or licensed) by Buyer’s
customers. The Parties acknowledge and agree that such use of the other Party’s
trademarks, markings and concepts in connection with the Products shall not at
any time or in any manner give the other Party the right to, ownership of or
interest in or the right to otherwise use such trademarks, designs or markings.
It is understood and agreed that the respective trademarks and tradenames of
Seller and Buyer shall remain the sole and exclusive property of each such
Party.

17



--------------------------------------------------------------------------------



 



* A confidential portion of material has been omitted and filed separately with
the Commission
14.2      Unless otherwise agreed by the Parties in writing, Products sold under
this Agreement shall be branded as follows:
(a)      [ * ]
(b)      [ * ]
(c)      [ * ]
(d)      [ * ]
14.3      Seller agrees to use the name and trademarks of Buyer, GE or its
customers only on and in connection with Products manufactured for Buyer
pursuant to this Agreement and only in forms and arrangements approved in
advance in writing by Buyer. Seller shall not sell or dispose of any Product
bearing any of Buyer’s or GE’s trademarks or trade names (or those of their
customers) to any person or entity other than Buyer, unless expressly authorized
to do so in writing by Buyer. In the event that any Products so labeled are not
delivered to Buyer, whether due to scrap, rejections, cancellation of orders or
otherwise, Seller will promptly remove and destroy or, at the request of Buyer,
return to Buyer, any and all labels, nameplates, or other trademarks placed on
such Products. It is understood and agreed that money damages would not be a
sufficient remedy for any breach of the provisions of this Article 14 and that
the Party being harmed shall be entitled to equitable relief, including
injunction and specific performance, as a remedy for any such breach. Such
remedies shall not be deemed to be the exclusive remedies for a breach by a
Party of this Article 14 but shall be in addition to all other remedies
available to such Party at law or in equity.
14.4      Buyer will provide Seller with a layout of the Product nameplate and
shipping container label, as well as the artwork for Buyer’s logo and name, the
site and date code tables if applicable.
14.5      In addition to the foregoing, if any statute, law, rule or regulation
of any jurisdiction in which Products are sold require that the name of the
manufacturer of the Products be indicated thereon, sufficient identification for
compliance shall be placed on those Products.
14.6      Any actions taken by Buyer, in Buyer’s sole discretion, to disallow
the use of Buyer’s brand or trade name by Seller will not be considered
presumptively as a breach of this Agreement by either Party. Accordingly, Buyer
shall continue to buy Required Products under Seller’s brand if Buyer disallows
use of Buyer’s brand or trade name by Seller; provided, however, if Buyer’s
discontinuance results from Seller’s uncured continued material breach of this
Agreement, Buyer’s termination rights under Section 6.2(b) hereof shall still
apply to the extent set forth in Section 6.2(b).
ARTICLE 15
DISCLOSURE OF INFORMATION
Each Party agrees and acknowledges that, as a result of this Agreement and the
Transaction Agreements, each of them will be exposed to the confidential and
proprietary information of the other Party and the other Party’s Affiliates and
employees, including, but not limited to, all non

18



--------------------------------------------------------------------------------



 



* A confidential portion of material has been omitted and filed separately with
the Commission
public information related to each Party’s business (the “Confidential
Information”). Each Party agrees to take all commercially reasonable measures to
mark as “Proprietary,” “Confidential,” or with other similar restrictive
markings, any Confidential Information disclosed in writing or other tangible
form to the other party or, if initially disclosed in unmarked or intangible
form, to reduce the Confidential Information to a properly marked tangible form
and provide such marked Confidential Information to the receiving party within
thirty (30) days from the date of disclosure. Notwithstanding the above, both
parties acknowledge and agree that, as a result of the Purchase Agreement,
Seller will acquire all confidential information as defined therein (“PA
Confidential Information”). For purposes of this Section and this Agreement,
“Confidential Information” shall be deemed to include PA Confidential
Information. Each Party agrees to take all commercially reasonable measures to
prevent the Confidential Information from being acquired or retained by
unauthorized Persons (including Buyer preventing disclosures to other operating
units of GE) to the same extent it protects its own confidential and proprietary
information, and Buyer will not disclose the Confidential Information to other
operating units of GE or third parties (except for outside consultants and
advisors of such party as needed to perform under this Agreement and the
Transaction Agreements) without the prior written consent of Seller, except as
permitted by the Agreement or the Transaction Agreements or as required by
applicable law. Neither Buyer nor any of its Affiliates, on the one hand, nor GE
or any GE Affiliate, on the other hand, may disclose or use the Confidential
Information of Seller for any purpose other than the performance of its
obligations pursuant to this Agreement or the Transaction Agreements or as
required by applicable law (except for disclosure to outside consultants and
advisors of such party on an as-needed basis). To further this end, each Party
agrees to extend its respective obligations under this Section 15 for a period
equal to the longer of [ * ] or [ * ] following the termination of this
Agreement. Notwithstanding the foregoing, Confidential Information shall not
include (a) information that is in the recipient’s possession prior to
disclosure to it (other than Confidential Information relating to MV Switchgear
Products, the MV Market or the GE Electrical Distribution Business acquired by
Seller from Buyer), (b) information that is or becomes publicly available,
provided that such public availability does not result from the misappropriation
or misuse of such information by the recipient and


19



--------------------------------------------------------------------------------



 



(c)      information that is developed independently by the recipient without
the use of any Confidential Information. Any rights of access to information
granted to either Party by the other Party in the Purchase Agreement, including
as set forth in Sections 1.7 and 4.3 thereof, shall hereby survive for the Term
of this Agreement.
ARTICLE 16
EXCUSABLE DELAYS
Except with respect to any obligation of payment, neither party shall be liable
to the other for delay in performance or failure to perform due to causes beyond
its reasonable control including, by way of example and not limitation, acts of
God, acts of the other party, strikes, serious global shortage of materials,
earthquakes, storms, floods, wash-outs, explosions, breakage or accident to
equipment or machinery material to the development and construction of the
Products, acts (including failure to act) of any governmental authority,
governmental priorities, fires, sabotage, epidemics, wars, riots, terrorist
acts, and which, in any event, is not a result of the negligence or willful
misconduct of the Party claiming the right to delay performance on account of
such occurrence. If the performance of a Party is excused by this Article, such
Party agrees to furnish the other Party with prompt written notice of the event
that has prevented performance and agrees to use reasonable commercial efforts
to eliminate the effect of such event. If Seller is unable to perform for more
than thirty (30) days due to one of the causes above, Buyer may cancel the
affected Purchase Order without penalty to either Party. Delay of Seller’s
suppliers or scarcity of materials or parts or delays in transportation shall
not excuse Seller’s performance hereunder unless or except as is due to one of
the causes noted above.
ARTICLE 17
NON-SOLICITATION
17.1      During the Term of this Agreement:
          (a)      Neither Buyer nor Seller shall directly or indirectly solicit
or induce any third party sales representative that has a business relationship
with the other Party or any of its Affiliates in the MV Market to discontinue
such existing relationship in the MV Market; or
          (b)      Buyer shall not, for a period of four (4) years after the
Effective Date, directly or indirectly recruit, solicit, induce or influence any
employee of Seller or any of Seller’s Affiliates to discontinue such employment
relationship, except for general solicitations such as job fairs, print or media
advertising, etc. or direct unsolicited inquiries by such employees; or
          (c)      Neither Party shall directly or indirectly denigrate or in
any manner undertake to discredit or disparage the other Party or, as may be
applicable, any Affiliate or any successor thereof or any person, operation or
entity associated with the transactions contemplated by this Agreement.
17.2      If the length of time, type of activity, geographic area or other
restrictions set forth in this Article 17 are deemed unreasonable in any court
proceeding, the Parties hereto agree that the court may reduce such restrictions
to ones it deems reasonable, valid, and enforceable under applicable laws to
protect the substantial investment of both Parties in the MV Market, the

20



--------------------------------------------------------------------------------



 



* A confidential portion of material has been omitted and filed separately with
the Commission
goodwill attached thereto, the mutually beneficial long-term relationship
established in the Agreement and the confidential information of both Parties
relating to the Products.
17.3      Each Party understands that the other Party will not have an adequate
remedy at law for the breach or threatened breach of any one or more of the
covenants set forth in this Article 17 and agrees that in the event of any such
breach or threatened breach, the non-breaching Party, in addition to the other
remedies which may be available to it, may file a suit to enjoin the breaching
Party from the breach or threatened breach of such covenants. In the event the
non-breaching Party commences legal action to enforce its rights under this
Article 17, the prevailing Party in such action shall be entitled to recover all
of its costs and expenses in connection therewith, including reasonable
attorneys’ fees.
ARTICLE 18
INSURANCE
18.1      It is understood and agreed by the Parties that neither the policy
limits of insurance required of Seller under this Article 18 nor the actual
amounts of insurance maintained by Seller under its insurance program shall in
any way limit or reduce Seller’s indemnity obligations under this Agreement.
18.2      Seller shall obtain and at all times during the Term of this Agreement
maintain at its own expense public liability, property damage and other
insurance coverage of not less than $[ * ] per occurrence with a cap of not less
than $ [ * ] and with carriers reasonably acceptable to Buyer. Seller shall also
maintain at its own expense product liability insurance in the amount of at
least $ [ * ] per occurrence involving one person in any incident, and an
additional $ [ * ] per occurrence involving more than one person in any
incident, naming Buyer as a co-insured party. The insurance provided by Seller
hereunder does not alleviate Seller from any of its obligations under this
Agreement.
18.3      Within ten (10) days after the Effective Date of this Agreement,
Seller shall furnish Buyer with a certificate of insurance as evidence of the
above required insurance and that all coverages provided shall be primary. The
product liability insurance obtained must be occurrence based and shall cover
the actions of any subcontractor that Seller may utilize under this Agreement.
Such insurance shall require the underwriters to provide Buyer thirty (30) days
advance written notice of any cancellation or adverse material change with
respect to any of the policies.
ARTICLE 19
INDEMNITY AND LIMITATION OF LIABILITY
19.1      Seller warrants that, the Products [ * ] furnished hereunder, and any
part thereof, shall be delivered free of any rightful claim of any third party
for infringement of any patent or other proprietary rights (including
copyrights). Seller shall indemnify and hold Buyer, GE and Buyer’s customers
harmless against any actual or threatened Losses, subject to Articles 24 and 25
hereunder, based on a claim by a third party that the manufacture, use, offer to
sell or sale of any Products purchased by Buyer

21



--------------------------------------------------------------------------------



 



under this Contract constitutes an infringement of any patent(s) or other
proprietary rights (including copyrights) of any third party in the United
States, and, if notified promptly in writing by Buyer and given authority,
information and assistance by Buyer (at Seller’s expense), will defend any suit
or proceeding brought against GE, Buyer, or its customers insofar as it is based
on such a claimed infringement, and Seller shall pay all damages and costs
awarded therein. If, as a result of any such suit or proceeding the use or sale
of Products purchased by Buyer from Seller under this Agreement is enjoined,
Seller, at its own expense and option, shall provide for Buyer’s supply of
Products by (a) procuring the right for Buyer and Buyer’s customers to use and
sell such Products, (b) replacing the enjoined Products with interchangeable
Products which have substantially the same quality and performance but which are
non-infringing, or (c) authorizing Buyer to return its inventory of enjoined
Products and refund to Buyer the full purchase price of such Products and any
direct costs of Buyer associated with such return.
19.2      Seller assumes no liability for infringements of patent or other
proprietary rights covering any combination of the Products with any other
product not supplied by Seller, any incorporated GE products or components
pursuant to Section 2 or any method or process in which the Products may be
used, where such infringement would not have occurred but for such combination
or use. Furthermore, Seller shall not be liable and Buyer will indemnify and
hold Seller harmless for any patent infringement or infringement of other
proprietary rights arising from modifications made by Buyer or made by Seller in
compliance with Buyer’s design, specification or instruction, where such
infringement would not have occurred but for such modifications or compliance,
except to the extent that the infringement arises from the manufacturing process
employed by Seller (unless such process is specified in writing by the Buyer).
19.3      Seller agrees to indemnify and hold harmless Buyer from and against
any Losses asserted by third parties for:
          (a)      except as provided below, damage to third party property
(including economic or financial loss), or for death or bodily injury, or both,
that actually or allegedly results from (i) any failure of Product to comply
with the Product Specifications (functional, design or otherwise), warranties or
certifications of this Agreement; (ii) the negligence or willful misconduct of
Seller or its sub-suppliers (other than Buyer) in designing, manufacturing, or
otherwise handling Product or parts therefor, to the extent such damage or
injury is attributable to the negligence or willful misconduct of Seller;
(iii) defects in Product giving rise to claims based on strict or product
liability; (iv) failure to warn or inadequate warnings or instructions, or
(v) breach of this Agreement, except that, in the event that any such damage or
injury is caused by the joint or concurrent negligence of Seller and Buyer, the
Loss shall be borne by Seller and Buyer in proportion to their negligence;
provided, however, Seller shall not be liable for any claims arising from
modifications or improper use made by Buyer in compliance with Buyer’s designs,
specifications or instructions or resulting from the incorporation of Buyer
products or components, where such claim would not have occurred but for such
modifications, compliance or incorporation. Specifications provided to Seller
pursuant to the Acquisition under the Purchase Agreement shall not be considered
specifications furnished by Buyer for purposes of this Section 19.3; or

22



--------------------------------------------------------------------------------



 



* A confidential portion of material has been omitted and filed separately with
the Commission
          (b)      violation by Seller in any material respect of any
governmental laws, rules, ordinances or regulations.
19.4      Buyer agrees to indemnify and hold harmless Seller from and against
any Losses asserted by third parties for:
          (a)      any claims arising from (i) improper use or tampering by
Buyer, (ii) modifications made in compliance with Buyer’s designs,
specifications or instructions, or (iii) the incorporation of Buyer products or
components, where such claim would not have occurred but for such modifications,
compliance, tampering or incorporation;
          (b)      any claims arising from Buyer’s customers as a result of
representations about or warranties on Products made to such customer not
consistent with the Seller’s representations about or warranties on Products
made to Buyer;
          (c)      [ * ]
          (d)      any claims for personal or bodily injury, including death,
suffered or incurred by Buyer’s employees while performing acts pursuant to this
Agreement, except to the extent caused by the negligence or willful misconduct
of Seller; or
          (e)      breach of this Agreement.
19.5      In order to make a claim for indemnification under this Article 19, a
Party seeking indemnification must give the other Party prompt notice of any
such claim and all necessary information and assistance so such Party, at its
option, may participate in the defense or settlement of such claim and the Party
seeking indemnification does not take any adverse position to the other Party in
connection with such claim.
19.6      In the event of any such claims, the indemnified Party shall:
(1) promptly notify the indemnifying Party, (2) at the indemnifying Party’s
expense, reasonably cooperate with the indemnified Party in the defense thereof,
and (3) not settle any such claims without the indemnifying Party’s consent
which indemnifying Party agrees not to unreasonably withhold. The indemnifying
Party shall keep the indemnified Party informed at all times as to the status of
the indemnifying Party’s efforts and consult with the indemnified Party (or
counsel to the indemnified Party) concerning the indemnifying Party’s efforts;
and, the indemnifying Party shall not settle the claim without the indemnified
Party’s prior written consent, which consent will not be unreasonably withheld.
19.7      IN NO EVENT (OTHER THAN IN FULFILLMENT OF ITS INDEMNIFICATION
OBLIGATIONS FOR THIRD PARTY CLAIMS AND PRODUCT RECALL) WHETHER AS A RESULT OF
BREACH OF CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, SHALL
EITHER PARTY BE LIABLE TO THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL
OR PUNITIVE DAMAGES INCLUDING, BUT NOT LIMITED TO, LOSS OF PROFIT OR

23



--------------------------------------------------------------------------------



 



* A confidential portion of material has been omitted and filed separately with
the Commission
REVENUES, LOSS OF USE OF THE PRODUCTS OR ANY ASSOCIATED EQUIPMENT, COST OF
CAPITAL, COST OF SUBSTITUTE PRODUCTS, FACILITIES, SERVICES OR REPLACEMENT POWER,
OR DOWN TIME COSTS.
19.8      Additionally, Seller’s liability to Buyer for any Losses, subject to
the provisions of Articles 24 and 25 hereof, arising out of, or resulting from
this Agreement, or from its performance or breach, or from the Products
furnished hereunder, shall not exceed the purchase amount provided on the
Purchase Order for the Products which gave rise to the claim, whether as a
result of breach of contract, warranty, tort (including negligence) or
otherwise, except (a) as otherwise mutually agreed by the Parties and provided
on the applicable accepted Purchase Order, or (b) in fulfillment of Seller’s
indemnification obligations for third party claims and product recall
obligations hereunder.
19.9      The provisions of this Article 19 shall survive any termination or
expiration of this Agreement.
ARTICLE 20
PUBLIC DISCLOSURE
20.1      Seller may issue a press release regarding the Acquisition, this
Agreement and the Transaction Agreements immediately (but in no event later than
thirty (30) days) following the Effective Date, the substance of such
announcement to be subject to reasonable changes by Buyer; provided however,
that Seller shall have final approval with respect to any such press release,
other than with respect to statements attributable to Buyer. Buyer may not make
any public announcement with respect to the Acquisition, this Agreement or the
Transaction Agreements without the prior written consent of Seller, which
consent shall not be unreasonably withheld. Subject to the preceding sentences,
and except as otherwise agreed in writing by Seller and Buyer or as required by
law or regulation, each of Seller and Buyer shall maintain as confidential the
existence, terms and conditions of this Agreement and the Transaction
Agreements.
20.2      Buyer acknowledges that Seller will be required under the rules and
regulations (the “SEC Rules”) promulgated by the Securities and Exchange
Commission (the “SEC”) to file this Agreement and one or more of the Transaction
Agreements with the SEC within four days of the Effective Date. Seller agrees to
seek confidential treatment of certain sensitive provisions contained in such
documents in the manner prescribed under the SEC Rules (which, among other
things, would require a filing of the entire document to be mailed to the SEC
one day prior to the required filing). Seller and Buyer agree to work together
in redacting such provisions of this Agreement and the other Transaction
Agreements prior to the date that they are required to be filed with the SEC [ *
]. Notwithstanding the foregoing, Buyer acknowledges that the filing is
ultimately Seller’s disclosure requirement with the SEC. Seller can make no
assurances that any of such provisions will not ultimately be required to be
filed in the event such request for confidential treatment is reviewed by the
SEC, and Buyer agrees that Seller will not be in violation of any provisions of
this Agreement or any other Transaction Agreement to the extent it is required
to file such provisions by the SEC.

24



--------------------------------------------------------------------------------



 



ARTICLE 21
COMPLIANCE WITH LAW
21.1      After the Effective Date, the Parties and their respective agents,
representatives and affiliates, shall comply in all material respects with all
applicable laws in performing their obligations under this Agreement, including
without limitation the following:
          (a)      FCPA. Buyer and Seller are especially sensitive to and
concerned about the application of the U.S. Foreign Corrupt Practices Act (the
“FCPA”) as amended by the International Anti-Bribery and Fair Competition Act of
1998 which may be applicable to either of the Parties to this Agreement within
the jurisdiction of the United States and any of the U.S. citizens which may be
principals or shareholders or members or directors or officers of any of the
Affiliates of either Party and, accordingly, recognizes that the FCPA’s
anti-bribery provisions prohibit the direct or indirect payment of money or
anything of value with corrupt intent to employees or officials of a foreign
government, public international organization, or political party in order to
obtain or retain business or to secure any improper advantage and that the
record keeping and accounting provisions thereof require the books, records and
accounts are kept in reasonable detail and accurately and fairly reflect
transactions and dispositions of assets. Each Party agrees that neither it nor
any of its Affiliates will at any time engage in any action that would
constitute a violation of the FCPA.
          (b)      OECD. Each Party represents that it is also familiar with and
that the other Party is concerned about the application of the Organization For
Economic Cooperation and Development (the “OECD”) promulgated by the Convention
in Combating Bribery of Foreign Public Officials in International Business
Transactions (the “OECD Convention”). Each Party agrees that neither it nor any
of its Affiliates will at any time engage in any action that would constitute a
violation of the OECD.
          (c)      Equal Opportunity. Each Party represents that it is in
compliance and will remain in compliance with any and all requirements imposed
by law, regulation or Executive Order upon prime contractors or subcontractors
under contract with any governmental agency, including the Equal Opportunity
Clause set forth in 41 CFR Chapter 60-1.4, the Affirmative Action Clause
regarding Special Disabled Veterans and Veterans of the Vietnam Era set forth in
41 CFR Chapter 60-250.5(a), the Affirmative Action Clause regarding Workers with
Disabilities set forth in 41 CFR Chapter 60-741,5(a) and any other provisions of
contractual clauses required by the OFCCP as set forth in 41 CFR Chapter 60, as
well as any Executive Orders as now or hereafter issued, amended or codified
which requirements are incorporated herein by reference. By accepting or
performing this Agreement, each Party certifies in accordance with 41 CFR part
60 — 1.8 with respect to orders exceeding $10,000 and not otherwise exempt from
the Equal Opportunity Clause (E.O. 11246 as amended by E.O. 11375) that it does
not and will not maintain segregated facilities or permit its employees to
perform services at any location under its contract where segregated facilities
are maintained, and that it will obtain similar certification before the award
of any non-exempt contract. Executive Order 13201 Compliance: Each Party agrees
to comply with the provisions of 29 CFR 470.
          (d)      Fair Labor Standards Act. Seller certifies and covenants that
Products will be produced and provided, in compliance with the requirements of
the Fair Labor Standards Act of

25



--------------------------------------------------------------------------------



 



1938, as amended. Seller further certifies and covenants that none of the
Products supplied hereunder have been or will be produced or supplied (by Seller
or its sub-suppliers (other than Buyer)) utilizing forced, indentured, convict
or child labor or utilizing the labor of persons in violation of the minimum
working age law in the country of manufacture or in any jurisdiction in which
services are provided, or in violation of minimum wage, hour of service or
overtime laws of the country of manufacture or provided services.
          (e) Import/Export Regulations.
                    1.      Each Party and its Affiliates shall comply with
applicable import and export laws and regulations of the United States and of
any other country in which they perform under this Agreement and with all
applicable export licenses and their provisions, including licenses to import or
export the Products.
                    2.      Upon either Party’s request, the other Party shall
promptly furnish any necessary documentation, including import certificates from
the U.S. Government or any other relevant government, which is reasonably
necessary to support a Party’s application for import or export authorizations
issued by any relevant government.
                    3.      If any relevant government denies, fails to grant,
or revokes any import or export authorizations necessary for the performance of
a Purchase Order under this Agreement, the Party who receives such notice shall
immediately notify the other Party, and neither Party shall be responsible for
performance or payment under this Agreement for any directly affected
activities.
ARTICLE 22
ENVIRONMENTAL, HEALTH, SAFETY AND SECURITY
22.1      For all Products sold or otherwise transferred to Buyer under this
Agreement containing hazardous materials, Seller shall provide all relevant
information pursuant to Occupational Safety and Health Act (OSHA) regulations
codified at 29 CFR 1910.1200, including completed Material Safety Data Sheets
(OSHA Form 20) and mandated labeling information, including information
satisfying similar EU MSDS/labeling requirements, or any similar requirements in
any other jurisdictions to which Buyer informs Seller the Products are likely to
be shipped, whether or not the standard applies to the activities of Seller.
22.2      Seller shall disclose to Buyer the existence of any and all hazardous
materials contained in Products and other materials sold or otherwise
transferred to Buyer hereunder, which Products shall not contain arsenic,
asbestos, benzene, cadmium, carbon tetrachloride, hexavalent chromium, lead,
mercury, polybrominated biphenyls (PBB), polybominated diphenyl ethers (PBDE)
(flame retardants), polychlorinated biphenyls (PCB), any other hazardous
substances the use of which is restricted under EU Directive 2002/95/EU (27
January 2003) (RoHS Directive), as amended, or any other chemicals currently
restricted, or as may become restricted under the Montreal Protocol or any other
applicable law, rule or regulation in the place of final sale or to which Buyer
informs Seller the goods are likely to be shipped, unless Buyer expressly agrees
otherwise in writing.

26



--------------------------------------------------------------------------------



 



22.3      Seller also represents, certifies and covenants (i) that no substance
contained in Products is a “hazardous substance” as defined under CERCLA, or if
so, that Products are produced in compliance with applicable state and federal
requirements and Occupational Safety and Health Act (OSHA) regulations, and
(ii) that any chemical substance constituting or contained in the Products is
not on the list of chemical substances compiled and published by the
Administrator of the US Environmental Protection Administration pursuant to the
Toxic Substances Control Act (15 USC Section 2601, et seq.) as amended, the
European Inventory of Existing Commercial Chemical Substances (EINECS), the
European List of Notified Chemical Substances (ELINCS), or any equivalent lists
in any other jurisdiction to which Buyer informs Seller Products will likely be
shipped. In addition, Seller certifies that the Products, in all material
respects, are in compliance with the applicable laws, rules and regulations
administered by the U.S. Environmental Protection Agency.
22.4      Seller covenants that any wood packing or wood pallet materials are in
compliance with the import restrictions and treatment requirements of the United
States Code of Federal Regulations, 7 CFR 319.40-1 through 319.40-11, as may be
changed or amended, and the International Plant Protection Convention Standards
on Wood Packing Materials. Seller shall provide Buyer with any certifications
required by Buyer to evidence such compliance.
ARTICLE 23
NO AGENCY
In performing its duties hereunder, Seller shall act solely as an independent
contractor and not as an agent, partner, joint venturer or employee of Buyer or
its Affiliates. Neither Party shall represent to third persons that Seller’s
status with respect to Buyer is anything other than that of an independent
contractor. Neither Party shall have any express or implied right or authority
to assume or create any obligations on behalf or in the name of the other Party
or to bind the other Party to any contract or undertaking with any other person,
nor shall such Party represent that it has such authority. Seller shall not have
the right to control and shall not exercise the right to control, the acts,
activities, or conduct of Buyer’s employees, and nothing contained herein shall
be deemed to make Seller a joint employer with respect to any employees of
Buyer.
ARTICLE 24
ALTERNATIVE DISPUTE RESOLUTION
24.1      Alternative Dispute Resolution. Unless otherwise specified in this
Agreement, any dispute arising out of or relating to this Agreement shall be
resolved in accordance with the procedures specified in this Section 24, which
shall be the required procedures for the attempt to resolve any such disputes,
and shall be a condition precedent to the right to demand arbitration pursuant
to Article 23.
24.2      Mandatory Negotiation.
          (a) The Parties shall attempt in good faith to resolve any dispute
arising out of or relating to this Agreement promptly by negotiation between the
Parties. Any Party may give the other Party written notice of any dispute not
resolved in the normal course of business. Within fifteen (15) days after
delivery of the notice, the receiving Party shall submit to the other Party a

27



--------------------------------------------------------------------------------



 



written response. The notice and the response shall include: (a) a statement of
each Party’s position and a summary of arguments supporting that position, and
(b) the name and title of the executive, employee or advisor who will represent
that Party in meetings and of any other person who will accompany the executive.
Within thirty (30) days after delivery of the disputing Party’s notice, the
Parties shall meet at such location as mutually agreed by the Parties, at a
mutually convenient time and, thereafter, as often as they reasonably deem
necessary to attempt to resolve the dispute. All reasonable requests for
information made by one party to the other will be honored.
          (b) If the matter has not been resolved to the satisfaction of both
parties within sixty (60) days of the initiating Party’s notice, or if the
Parties fail to meet within thirty (30) days, then the matter shall be brought
before the Chief Executive Officer of Seller, on the one hand, and the President
and Chief Executive Officer of the Consumer & Industrial operating component of
GE, on the other hand, to negotiate a final resolution.
          (c) If the matter has not been resolved by the officers described in
subsection (b) above to the satisfaction of both Parties within thirty
(30) days, either Party may initiate Arbitration pursuant to Article 25.
24.3      Confidentiality. All negotiations, discussions, and communications
made or conducted pursuant to the procedures set forth in this Article 24 are
confidential, constitute Confidential Information hereunder and shall be treated
as compromise and settlement negotiations for purposes of the Federal Rules of
Evidence and any other applicable rules of evidence.
ARTICLE 25
ARBITRATION
25.1      Any dispute or difference arising under this Agreement which cannot be
resolved pursuant to Article 24 shall be decided by arbitration in accordance
with this Article. Any such arbitration shall be conducted expeditiously and
confidentially in accordance with the commercial Arbitration Rules of the
Judicial Arbitration and Mediation Service (“JAMS”) as such rules shall be in
effect on the date of delivery of demand for arbitration. Any such arbitration
shall be heard and conducted in Fulton County, Georgia. Notwithstanding the
rules of the JAMS or as otherwise provided in this Agreement, the arbitration
panel in any such arbitration shall consist of three persons who must be retired
state or federal judges and shall have the authority to retain such experts
familiar with the switchgear manufacturing business as they deem necessary.
Within twenty (20) days of delivery of any demand for arbitration hereunder, the
Party or Parties demanding arbitration shall appoint one arbitrator, the Party
or Parties responding to the arbitration demand shall appoint one arbitrator and
the two arbitrators so selected shall appoint the third arbitrator within twenty
(20) days of their appointment. If the two selected arbitrators are unable to
agree upon the selection of a third arbitrator after reasonable efforts, a panel
of seven qualified persons shall be requested from the JAMS. The Parties shall
alternatively and successively strike one person at a time, from such list; and
the last remaining person on such list shall be the third designated arbitrator.
Once appointed, the arbitrators shall permit the Parties to engage in such
reasonable discovery as is requested and required. Each Party to the arbitration
proceedings shall be given a copy of all information submitted to the
arbitrators and shall be given a reasonable opportunity to respond to such

28



--------------------------------------------------------------------------------



 



information. Unless otherwise provided in this Agreement, each Party shall pay
the fees of its own attorneys, expenses of witnesses and all other expenses
connected with the presentation of such Party’s case in arbitration; provided,
however, that the ultimate costs of any arbitration, including the cost of the
record or transcripts thereof, if any, administrative fees, arbitrators’ costs
and arbitration fees, and all other fees involved, including reasonable
attorney’s and expert’s fees, shall be borne by the Parties in the manner
established by the arbitrators. The arbitrators shall be required to render
their decision within thirty (30) days after the Parties have finished
presenting the controversy to them. Temporary injunctive or other similar
temporary equitable relief may be sought and obtained pending the arbitration of
any matter pursuant to this Agreement.
25.2      The arbitrators shall consider customary and standard practices in the
switchgear manufacturing business, and shall decide the issues presented to them
by a majority vote of the arbitrators. All conclusions of law reached by the
arbitrators shall be made in accordance with the internal substantive laws of
the State of New York without regard to conflict of laws principles. Any award
rendered by the arbitrators shall be accompanied by a written opinion setting
forth the findings of fact and conclusions of law relied upon in reaching their
decision. Any decision made by the arbitrators shall be final and binding on the
Parties and there shall be no appeal from the written decision of the
arbitrators; judgment may be entered on the decision of the arbitrators by any
court having jurisdiction.
25.3      The Parties agree that the existence, conduct and content of any
arbitration shall be kept strictly confidential and no Party shall disclose to
any person any information about such arbitration, except as may be required by
law or for financial reporting purposes in each Party’s financial statements.
25.4      The provisions contained in this Article shall survive termination of
this Agreement.
ARTICLE 26
WAIVER OF JURY TRIAL
EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HAS ELECTED TO MAKE THE DISPUTE RESOLUTION PROVISIONS OF ARTICLE 24
EXCLUSIVE AND FURTHER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE BREACH, TERMINATION OR
VALIDITY OF THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) IT MAKES THIS WAIVER VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS ARTICLE 26.


29



--------------------------------------------------------------------------------



 



ARTICLE 27
AUTHORITY
Each Party, on behalf of itself and its Affiliates, hereto represents and
warrants to the other Party that such Party has all requisite power and
authority to execute and deliver this Agreement on its behalf and on behalf of
its Affiliates, and to consummate the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by each Party hereto
and constitutes the legal, valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms subject to
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer, fraudulent conveyance and similar laws affecting creditors’ rights and
remedies generally and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity).
ARTICLE 28
AUDIT RIGHTS
28.1      Buyer shall keep true and correct work papers, receipts and other data
supporting its purchase requirements as set forth in Article 2 of this
Agreement. At any time with reasonable notice to Buyer and without unreasonable
disruption to Buyer’s business, a third party representative of Seller shall
have full and complete access to the books and records, including electronic
records, reasonably related to the requirements described above. In addition,
such representative will have reasonable opportunities during this time to
discuss the computations with Buyer’s employees and representatives that are
familiar with such requirements. The purpose of this access to Buyer’s books and
records and employees is for Seller, at its discretion, to audit the fulfillment
of such requirements. At no time will the third party representative take any
information off-site or make any copies or other reproductions. The third party
representative will not share its work papers but merely report a pass or fail
and in the case of a fail, the impact of failure. The third party representative
will be at Seller’s expense.
28.2      To the extent that Seller has any objections to Buyer’s determination
of its fulfillment of the requirements described in Section 28.1 above, Seller
shall provide a written notice to Buyer stating any such objections and the
basis for such objections. If a notice of objection is delivered, the parties
shall resolve the dispute pursuant to Articles 24 and/or 25 of this Agreement.
ARTICLE 29
MISCELLANEOUS
29.1      Survival. Regardless of the circumstances of termination or expiration
of this Agreement, the provisions of Section 6.5 and Articles 12, 13, 14, 15,
18, 19, 23, 24 and 25 will survive the termination or expiration and continue
according to their terms.
29.2      Assignment. This Agreement shall not be assignable by any Party hereto
without the prior written consent of the other Party hereto, which consent shall
not be unreasonably withheld; provided, however, that either Party may freely
assign without such consent its rights and obligations under this Agreement to
an Affiliate who is engaged in the business of electrical products
manufacturing; provided further, that, the assignee of this Agreement expressly
accepts

30



--------------------------------------------------------------------------------



 



* A confidential portion of material has been omitted and filed separately with
the Commission
this Agreement and assumes all of the obligations hereunder. In the event of
such assignment, the assignor shall not be deemed to be released from its
obligations under this Agreement even though the assignee has assumed all of the
obligations of this Agreement unless and until the other Party to this Agreement
has accepted in writing the replacement of assignor with assignee. In every
instance, the assigning Party shall give the other Party written notice of
intention to assign at least thirty (30) days in advance of the assignment.
29.3      Notices. All notices, requests, demands, waivers, and other
communications made in connection with this Agreement shall be in writing and
shall be (a) mailed by first-class or certified mail, return receipt requested,
postage prepaid, (b) transmitted by hand delivery or reputable overnight
delivery service or (c) sent by facsimile transmission, addressed as follows:

     
To Seller:
  Powell Industries, Inc.
8550 Mosley Drive
Houston, Texas 77075
Attention: Chief Financial Officer
Facsimile: [ * ]

 
   
With a copy to:
   
 
   
 
  [ * ]
Winstead Sechrest & Minick P.C.
919 Milam Street, Suite 2400
Houston, Texas 77002
Facsimile: [ * ]

 
   
To Buyer:
  General Electric Company
Chief Executive Officer
GE Consumer & Industrial Products
Appliance Park, Bldg. 35
Louisville, KY 40225
Facsimile: [ * ]

 
   
With a copy to:
   
 
   
 
  General Electric Company
General Counsel
GE Consumer Products
Appliance Park, Bldg. 2
Louisville, KY 40225
Facsimile: [ * ]

or, in each case, at such other address as may be specified in writing to the
other parties hereto. All notices, requests, demands, waivers and other
communications required to be given hereunder shall be effective when delivered
by hand, when deposited in the United States mail, with proper postage for
first-class or certified mail, prepaid or in the case of a facsimile, upon
receipt of confirmation of transmission by the transmitting equipment.


31



--------------------------------------------------------------------------------



 



29.4      Amendments and Waivers. The provisions of this Agreement may not be
amended, changed, waived, extended, discharged or terminated orally but only by
an instrument in writing, duly executed by both Parties.
29.5      Applicable Law. Except as otherwise provided herein, this Agreement
and all rights and obligations hereunder, including matters of construction,
validity and performance shall be governed by the laws of the State of New York,
without giving effect to the principles of conflicts of laws thereof.
29.6      Severability. The invalidity, in whole or in part, of any of the
articles or paragraphs of this Agreement will not affect the remainder of such
article or paragraph or any other article or paragraph of this Agreement.
29.7      Complete Agreement. This Agreement, along with the Transaction
Agreements and their Schedules and Exhibits, constitutes the entire agreement,
and supersedes all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof, including any
agreements and understandings, whether oral or written, between Seller or any of
its Affiliates and Buyer or any of its Affiliates, including any of GE’s
operating components or divisions whether domestic or foreign, except that any
existing supply agreements between Seller and GE (except Buyer) shall remain in
full force and effect. This Agreement is intended, as of the Effective Date, to
supersede and replace that certain Sourced Product Purchase Agreement by and
between the Parties dated June 3, 2005.
29.8      Expenses. Unless otherwise stated herein or in any related agreement,
each of the Parties shall bear and pay their respective expenses, costs and fees
in connection with the transactions contemplated hereby, including the fees and
expenses related to the preparation, execution and delivery of this Agreement
and the fees and expenses of any attorneys, accountants or other professionals.
29.9      Headings. The headings contained in this Agreement are for convenience
of reference only and shall not affect the meaning or interpretation of this
Agreement.
29.10      Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original and all of which shall together
constitute one and the same instrument.
29.11      No Third Party Beneficiaries. Nothing in this Agreement shall confer
any rights upon any person or entity other than the parties hereto and their
respective successors and permitted assigns.
29.12      Payment of Fees. Notwithstanding anything in Articles 24 or 25 to the
contrary, neither Party shall withhold any payment that is due pursuant to this
Agreement and the amount for which is not otherwise in dispute.

32



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
as of the day and year first written herein.

         
SELLER:
  BUYER:           POWELL INDUSTRIES, INC.   GENERAL ELECTRIC COMPANY          
      GE Consumer & Industrial          
By:
/s/ Don R. Madison   By: /s/ Paul J. Foody
 
          Don R. Madison,   Name: Paul J. Foody             Vice President and
Chief Financial Officer   Title: GM-Electrical Distribution                    
      GENERAL ELECTRIC COMPANY
GE Energy
for the limited purposes set forth in the
first paragraph of this Agreement:          
 
    By: /s/ Robert J. Gilligan
 
       
 
    Name: Robert J. Gilligan
 
       
 
    Title: GM, GE Energy Services
 
       

33



--------------------------------------------------------------------------------



 



* A confidential portion of material has been omitted and filed separately with
the Commission
Exhibit A
[ * ]

34



--------------------------------------------------------------------------------



 



* A confidential portion of material has been omitted and filed separately with
the Commission
SCHEDULE 5.1(a)
[ * ]

35